Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J), rendered March 16, 2007, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During jury selection, the defendant objected, pursuant to Batson v Kentucky (476 US 79 [1986]), to the prosecution’s exercise of two peremptory challenges. The defendant contends that the court erred in allowing one of those challenges. The prosecution satisfied its obligation to provide facially race-neutral reasons for rejecting the juror (see People v Payne, 88 NY2d 172, 181 [1996]; People v Allen, 86 NY2d 101, 109-110 [1995] ). Thereafter, the burden shifted to the defendant to demonstrate that the People’s explanation was pretextual (see People v Allen, 86 NY2d at 111; People v McCargo, 226 AD2d 480, 481 [1996] ).
The defendant did not demonstrate that the race-neutral reasons proffered by the prosecutor were pretextual, but rather, *641simply reiterated that the number of black venirepersons challenged was sufficient to establish a prima facie case of purposeful discrimination. Accordingly, the defendant failed to meet his burden (see People v Bolton, 239 AD2d 511 [1997]).
The defendant’s remaining contentions are without merit. Spolzino, J.E, Santucci, Leventhal and Chambers, JJ., concur.